ORDER OF INTERIM SUSPENSION
On February 5, 1997, an Application for the Interim Suspension of Lael L. Schmidt, a member of the Bar of North Dakota, and supporting Affidavit and exhibits were filed under Rule 3.4, North Dakota Rules for Lawyer Discipline (NDRLD), by Vivian E. Berg, Counsel for the Disciplinary Board of the Supreme Court. The Application identifies at least six complaint files pending against Mr. Schmidt in the disciplinary system which allege violations of the Rules of Professional Conduct including: failure to provide competent legal representation; failure to act with reasonable diligence and promptness in rep*233resenting a client; failure to make reasonable efforts to keep a client reasonably informed about the status of a matter; failure to explain matters related to the representation to permit the client to make informed decisions; unreasonable fees; conflict of interest; failure to hold property with the care required of a professional fiduciary; and engaging in professional misconduct. Mr. Schmidt was previously disciplined by this Court for conduct similar to that presented in the Application.
Disciplinary Counsel urged that the information provided was sufficient evidence to demonstrate Mr. Schmidt has committed misconduct in that he has abandoned his responsibility to his clients and poses a substantial threat of irreparable harm to the public, and requested this Court to enter an Order immediately suspending Mr. Schmidt from the practice of law. Disciplinary Counsel also indicated to the Court that she intends to seek appointment of a professional trustee through the Grand Forks County District Court under Rule 6.4, NDRLD.
The Court considered the matter, and
ORDERED, that the certificate of admission to the Bar of the State of North Dakota of Lael L. Schmidt is SUSPENDED effective immediately and until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application, subject to the provisions of Rule 3.4, NDRLD.
IT IS FURTHER ORDERED, that Mr. Schmidt give notice to his clients and others as required in Rule 6.3, NDRLD, and that proof of such compliance be filed with the Supreme Court by February 25,1997.
IT IS FURTHER ORDERED, that, as intended, Disciplinary Counsel promptly apply for a professional trustee as provided in Rule 6.4, NDRLD.
/a/ Gerald W.VandeWalle
Gerald W. Vande Walle, Chief Justice.
/s/ Herbert L. Meschke
Herbert L. Meschke, Justice
/s/ William A. Neumann
William A. Neumann, Justice
/s/ Dale V. Sandstrom
Dale V. Sandstrom, Justice
/s/ Mary Muehlen Maring
Mary Muehlen Maring, Justice